DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7-10 of prior U.S. Patent No.11239749 B2. This is a statutory double patenting rejection.
Claim of the instant Application
Claims of US Patent  11239749 B2-hereinafter ‘749
7. A regulator system, comprising: a plurality of detectors each comprising: a current comparator configured to generate an output by comparing a reference voltage to a trigger voltage, wherein the trigger voltage is determined by one or more process variations of the current comparator; and a compensation circuit comprising at least one compensation transistor configured to compensate for at least one process variations of the current comparator; and a plurality of charge pumps each associated with at least one of the plurality of detectors, wherein each of the charge pumps is configured to generate a predetermined charge, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in a constant transconductance bias current of the comparator.

7. A regulator system, comprising: a plurality of detectors each comprising: a current comparator configured to generate an output by comparing a reference voltage to a trigger voltage, wherein the trigger voltage is determined by one or more process variations of the current comparator; and a compensation circuit comprising at least one compensation transistor configured to compensate for at least one process variations of the current comparator; and a plurality of charge pumps each associated with at least one of the plurality of detectors, wherein each of the charge pumps is configured to generate a predetermined charge, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in a constant transconductance bias current of the comparator.
8. The regulator system of claim 7, wherein the predetermined charge generated by each of the charge pumps is equal.
8. The regulator system of claim 7, wherein the predetermined charge generated by each of the charge pumps is equal.
9. The regulator system of claim 7, wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the current comparator, a source coupled to a pass-gate transistor of the current comparator, and a drain coupled to ground.
9. The regulator system of claim 7, wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the current comparator, a source coupled to a pass-gate transistor of the current comparator, and a drain coupled to ground.
10. The regulator system of claim 7, wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the current comparator
10. The regulator system of claim 7, wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the current comparator.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 11239749 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim of the instant Application
Claims of US Patent  11239749 B2-hereinafter ‘749
1. A detector circuit, comprising: a comparator configured to generate an output based on a comparison of a reference voltage to a trigger voltage; and a compensation circuit comprising at least one compensation transistor configured to compensate for at least one process variation of the comparator, wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the comparator, and
 wherein the at least one compensation transistor comprises a PMOS transistor having a gate coupled to an output of a two-NMOS transistor comparison circuit, a source coupled to pass-gate transistor of the comparator, and a drain coupled to ground.
Claims 1, 3 and 4.  A detector circuit, comprising: a comparator configured to generate an output based on a comparison of a reference voltage to a trigger voltage; and a compensation circuit comprising at least one compensation transistor configured to compensate for at least one process variation of the comparator, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in a constant transconductance bias current of the comparator.
… wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the comparator.
…, wherein the at least one compensation transistor comprises a PMOS transistor having a gate coupled to an output of a two-NMOS transistor comparison circuit, a source coupled to pass-gate transistor of the comparator, and a drain coupled to ground.

2. The detector circuit of claim 1, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in a constant transconductance bias current of the comparator.
Claim 1. …, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in a constant transconductance bias current of the comparator.
3. The detector circuit of claim 2, wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the comparator, a source coupled to a pass-gate transistor of the comparator, and a drain coupled to ground.
Claim 2. The detector circuit of claim 1, wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the comparator, a source coupled to a pass-gate transistor of the comparator, and a drain coupled to ground.
5. The detector circuit of claim 4, wherein the positive reference system is configured to generate an output signal for at least one charge pump during a positive phase of a load current, and wherein the negative reference system is configured to generate the output signal for the at least one charge pump during a negative phase of the load current.
6. The detector circuit of claim 5, wherein the positive reference system is configured to generate an output signal for at least one charge pump during a positive phase of a load current, and wherein the negative reference system is configured to generate the output signal for the at least one charge pump during a negative phase of the load current.
12. A detector circuit, comprising: a comparator configured to generate an output based on a comparison of a reference voltage to a trigger voltage; a compensation circuit comprising at least one compensation transistor configured to compensate for at least one process variation of the comparator; and a plurality of charge pumps each configured to generate a pre-charge voltage and a boost voltage, wherein each of the plurality of charge pumps is configured to output the pre-charge voltage in response to a first signal and the boost voltage in response to a second signal, wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the current comparator, and wherein the at least one compensation transistor comprises a PMOS transistor having a gate coupled to an output of a two-NMOS transistor comparison circuit, a source coupled to pass-gate transistor of the current comparator, and a drain coupled to ground.
Claim 12, 13 and 14. A detector circuit, comprising: a comparator configured to generate an output based on a comparison of a reference voltage to a trigger voltage; a compensation circuit comprising at least one compensation transistor configured to compensate for at least one process variation of the comparator; and a plurality of charge pumps each configured to generate a pre-charge voltage and a boost voltage, wherein each of the plurality of charge pumps is configured to output the pre-charge voltage in response to a first signal and the boost voltage in response to a second signal, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in the reference voltage, and wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the current comparator, a source coupled to a pass-gate transistor of the current comparator, and a drain coupled to ground.
…., wherein the compensation circuit includes at least one compensation transistor configured to compensate for process variations in one or more of a width, a length, or a threshold voltage of at least one transistor of the current comparator.
…, wherein the at least one compensation transistor comprises a PMOS transistor having a gate coupled to an output of a two-NMOS transistor comparison circuit, a source coupled to pass-gate transistor of the current comparator, and a drain coupled to ground.
13. The detector circuit of claim 12, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in the reference voltage.
Claim 12, …, wherein the compensation circuit includes at least one compensation transistor configured to compensate for variations in the reference voltage..
14. The detector circuit of claim 13, wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the current comparator, a source coupled to a pass-gate transistor of the current comparator, and a drain coupled to ground.
Claim 12, …., wherein the at least one compensation transistor comprises an NMOS transistor having a gate coupled to an output of a current source of the current comparator, a source coupled to a pass-gate transistor of the current comparator, and a drain coupled to ground.
15. The detector circuit of claim 12, wherein the detector circuit is configured to generate an n-bit output to activate one or more of the plurality of charge pumps based on an output of the comparator.
15. The detector circuit of claim 12, wherein the detector circuit is configured to generate an n-bit output to activate one or more of the plurality of charge pumps based on an output of the comparator.
16. The detector circuit of claim 15, wherein n is a number of charge pumps in the plurality of charge pumps.  
16. The detector circuit of claim 15, wherein n is a number of charge pumps in the plurality of charge pumps.
17. The detector circuit of claim 12, wherein the predetermined charge generated by each of the charge pumps is equal.
17. The detector circuit of claim 12, wherein the predetermined charge generated by each of the charge pumps is equal.
18. The detector circuit of claim 12, wherein each of the plurality of pumping cells are shunted together.
18. The detector circuit of claim 12, wherein each of the plurality of pumping cells are shunted together.
19. The detector circuit of claim 12, wherein each of the charge pumps is configured to generate an identical charge.
19. The detector circuit of claim 12, wherein each of the charge pumps is configured to generate an identical charge.
20. The detector circuit of claim 12, wherein the detector circuit is configured to generate an n-bit output to activate one or more of the charge pumps based on a comparison between a reference voltage and an output voltage of the multi-cell charge/discharge circuit.
20. The detector circuit of claim 12, wherein the detector circuit is configured to generate an n-bit output to activate one or more of the charge pumps based on a comparison between a reference voltage and an output voltage of the multi-cell charge/discharge circuit.


Allowable Subject Matter
Claims 6 and 11 would be allowable upon timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842